—Mercure, J.
Proceeding pursuant to CPLR article 78 (transferred to this *741Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting harassment and solicitation of a sexual act. The misbehavior report related that on the afternoon of November 8, 1997, a correction officer found on her desk a letter from an unknown inmate calling her a derogatory name and soliciting a sexual act. The correction officer informed the investigating correction officer that she suspected petitioner’s involvement because he was in the vicinity of her desk prior to the time the letter was found. Thereafter, the investigating correction officer obtained two samples of petitioner’s handwriting and, upon comparison, determined that petitioner had written the letter.
Petitioner challenges the determination on the ground that it was not supported by substantial evidence. Specifically, he contends that the Hearing Officer improperly relied on the investigating correction officer’s comparison of the handwriting samples as evidence of petitioner’s guilt. We disagree. The misbehavior report, together with the letter, petitioner’s handwriting samples and the testimony of the investigating correction officer, provided substantial evidence of petitioner’s guilt (see, Matter of Ellis v Coombe, 253 AD2d 945) despite the fact that a handwriting expert did not compare petitioner’s handwriting samples with the letter (see, Matter of Charles v Barkley, 257 AD2d 880; Matter of Andrades v Selsky, 233 AD2d 649).
Mikoll, J. P., Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.